Title: To John Adams from Elbridge Gerry, 28 May 1797
From: Gerry, Elbridge
To: Adams, John



My dear Sir
New York 28th May 1797

The sailing of the Packet on which we are to go to New Port, being unexpectedly deferred till this afternoon, gives me an opportunity of inclosing a copy of No 3, & of adding a few words.
I know that your ideas now are the same which they were in 1776 respecting a vigorous executive: I then & for several years afterwards tho’t the necessity for one so powerful would not exist within half a century, but I was mistaken, & have been convinced of it for some time. The disposition to innovation, which Judge Blackstone considered as the Scylla & Charibdis of G Britain; & the want of principle in most of our citizens who have great influence on the federal & state Governments, a defect which induces them to oppose laws & constitutions, after sanctioned by the fullest deliberation & requisite forms, when they are bound in honor notwithstanding former opinions to support them, such dispositions & defects convince me of the necessity of increased vigor in the executive sufficient to make the laws & constitutions universally respected: for what are they, without due Obidience, but meer cobwebs to catch flies? but notwithstanding this, I will give as far as I have information, a state of the opinions of the cons as well as of the pros, that when there are any causes for opposition, they may be removed. I have the honor / to be Dear Sir as before/ Yours sincerely

E GerryI have reason to think there is a strong Antigallican party, who are principled against republicanism. I Wish to be convinced that I am mistaken. It is always in favor of british measures, & it is therefore that I consider it as a british, & for  a like reason, I consider the other as a french party.
